


Exhibit 10.12

 

Amendment, dated as of September 30, 2002 (the “Amendment”), by and among
DepoMed, Inc., a California corporation (the “Company”), Elan International
Services, Ltd., a Bermuda exempted limited liability company (“EIS”), Elan
Pharma International Limited, an Irish private limited liability company
(“EPIL”), and Elan Corporation, plc, an Irish public limited company (“Elan”).

 


RECITALS:

Whereas, the Company, EIS, EPIL and Elan entered into a Funding Agreement, dated
January 21, 2000 (the “Funding Agreement”), which set forth the terms and
conditions of each of the parties subsequent funding obligations to Depomed
Development Ltd., a Bermuda exempted limited liability company (“Newco”);

 

                WHEREAS, EIS agreed to lend the Company up to U.S.$8,010,000 in
order for the Company to meet its subsequent funding obligations to Newco
pursuant to the terms of a Convertible Promissory Note, dated January 21, 2000,
for up to U.S.$8,010,000 in the principal amount outstanding (the “Note”);

                WHEREAS, EIS and EPIL entered into and Assignment and Assumption
(the “Assignment”), as of January 1, 2001, in which EIS assigned its rights to
the Funding Agreement and the Note to EPIL and EPIL assumed the liabilities of
EIS with respect to the Funding Agreement and the Note;

                WHEREAS, pursuant to Section 3.10 of the Funding Agreement, the
Funding Agreement may be amended upon the written consent of the parties to the
Funding Agreement; and

                WHEREAS, pursuant to Section 9(d) of the Note, the Note may be
amended upon the written consent of the parties to the Note.

                NOW, THEREFORE, in consideration of the foregoing premises and
the mutual covenants contained herein, the sufficiency of which is hereby
acknowledged, the parties hereby agree as follows:

 

                                1.             Amendment to the Funding
Agreement.  The parties agree that Section 1.1 of the Funding Agreement shall be
deleted in its entirety and replaced with the following:

 

“1.1.        It is estimated that Newco will require an additional
U.S.$9,741,753 to commence development of the Products based upon the DMI
Intellectual Property, the Elan Intellectual Property and/or the Newco
Technology (the “Subsequent Funding”). On and after the Closing Date and until
September 30, 2002, EIS and DMI may provide to Newco, by way of contributed
surplus or loan, as may be agreed to by EIS and DMI,

 

 

 

--------------------------------------------------------------------------------


 

                                                up to an aggregate maximum
amount of U.S.$9,741,753, such funding to be provided by EIS and DMI to Newco on
a pro rata basis based on their respective equity interests, on a fully-diluted
basis.”

 

                2.             Amendment to the Note.  (a)  The parties agree
that Section 2(a) of the Note shall be deleted in its entirety and replaced with
the following:

 

                “(a) From and after the date hereof and until September 30,
2002, disbursements shall be made by EIS to the Company hereunder in minimum
increments of U.S.$250,000 (except in the event that an amount less than
U.S.$250,000 shall be remaining and available for funding hereunder, in which
case such lesser amount may be funded hereunder); provided, that the Company
shall have, prior to each such disbursement, delivered a written request
therefor to the Holder in the form attached hereto as Exhibit A (the
“Disbursement Notice”), together with an Officer’s Certificate confirming that
as of such date no Event of Default exists hereunder; the Holder shall, subject
to the terms and conditions hereof, fund the applicable amount within 10
business days of the receipt of the Disbursement Notice, subject to the receipt
by the Holder of any required approvals under the Mergers and Takeovers
(Control) Acts 1978-1996; provided, further, that the Company shall be entitled
to receive up to one disbursement per each 90-day period from and after the date
hereof; provided, further, that disbursements shall be made by EIS to the
Company after September 30, 2002 for activities completed by Newco prior to
September 30, 2002 in respect of which a Disbursement Notice is delivered by the
Company to EIS on or before November 30, 2002 or, if later, 5 business days
after Newco provides the Company with such information, including information
regarding Newco expenses incurred by Elan, as is reasonably necessary for the
Company to prepare a Disbursement Notice for Newco activities completed on or
before September 30, 2002. Notwithstanding any other provision herein
disbursements made in respect of expenses for 2002 shall not exceed
$2,430,977.26.  A “business day” is any day that commercial banks are open for
the transaction of business in the City of New York and in the City of San
Francisco.”

 

(b)           The parties agree that Section 6 of the Note shall be deleted in
its entirety and replaced with the following:

 

                “The Company shall use the proceeds of this Note solely for
developmental funding of Newco; provided, that the Board of Directors of Newco
shall have determined that such developmental funding is necessary (which
approval shall in all events include the consent of at least one director
designated by the Company and at least one director designated by EIS);
provided, further, that the Company shall not use the proceeds of this Note as
reimbursement for any developmental funding independently contributed to Newco
by the Company.  Accordingly, total disbursements hereunder shall not in any
event exceed the amount of Development Funding funded by the Company to Newco
pursuant to the Funding Agreement.”

 

 

 

--------------------------------------------------------------------------------


 

 

                3.             Except as set forth above, the provisions of the
Funding Agreement and the Note shall remain in full force and effect as
originally stated therein. Such amended provisions shall take effect as if
originally a part of the agreement to which they apply.

 

                IN WITNESS WHEREOF, the parties have caused this Amendment to be
executed as of the date first above written.

 


 

DEPOMED, INC.


 


 


 


 


 


 

 

 

 

 

 

 

By:

 

/s/  JOHN F. HAMILTON

 

 

 

Name:  John F. Hamilton

 

 

 

 

Title:  Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

ELAN INTERNATIONAL SERVICES, LTD.

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/  DEBRA MOORE BURYJ

 

 

 

Name: Debra Moore Buryj

 

 

 

 

Title: Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

ELAN PHARMA INTERNATIONAL LIMITED

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/  SEAMUS MULLIGAN

 

 

 

NAME: SEAMUS MULLIGAN

 

 

 

 

Title: _____________________

 

 

 

 

 

 

 

 

 

 

 

 

 

ELAN CORPORATION, PLC

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/  SEAMUS MULLIGAN

 

 

 

NAME: SEAMUS MULLIGAN

 

 

 

 

Title: Executive Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 
